Appeal by defendant from a judgment of the County Court, Suffolk County, rendered December 8, 1976, convicting her of promoting prostitution in the second degree, upon a jury verdict, and sentencing her to an indeterminate term of imprisonment with a maximum of four years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year period of probation. As so modified, judgment affirmed, and case remitted to the County Court to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Hopkins, J. P., Latham, Margett and Suozzi, JJ., concur.